DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 16/587,075 filed on 09/30/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2019 and 02/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:  line 19: an electric motor should be changed to the electric motor.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: (A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a nonstructural term having no specific structural meaning) for performing the claimed function; (B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and (C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 

Such claim limitation(s) is/are “a speed ripple component extraction unit...”, “a torque compensation value generation unit”, “a speed control unit” and “a current control unit” of claim 1. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “a speed ripple component extraction unit...”, “a torque compensation value generation unit”, “a speed control unit” and “a current control unit” of claim 1 has/have been a speed ripple component extraction unit...” as HPF 17, “a torque compensation value generation unit” as Fig. 3 reference 179, “a speed control unit” as reference 11 and “a current control unit” as reference 12 of Fig. 1 based on para [0026]-[0042]. If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2017/0302201) in view of Yamazaki (US 2012/0268046).

 Regarding claim 1, Saito teaches:
An electric motor control apparatus, comprising: 
a torque compensation value generation unit (Vibration command calculation section 31) configured to 10multiply a value of a periodic function corresponding to the phase and a given amplitude by each other (Fig. 5 shows the vibration torque calculation block 34, part of section 31, multiplying with multiplier 37 an amplitude with a periodic function), to thereby generate a torque compensation value (Tcv); 
a speed control unit (torque command calculation section 30) configured to calculate a torque command value (Tcb ); and 
a current control unit (calculation section 32) configured to control a current to be output to an electric motor (motor 2) based on a compensated torque command (Tcsm) obtained by adding (see Fig. 1) the torque compensation value (Tcv) to the torque command value (Tcb).  
Even though Saito teaches:

2) a dq-axis current command calculation block 40, it doesn’t explicitly teach a phase locked loop circuit configured to generate a phase of the speed ripple component from the speed ripple component; 
3) the torque command value being calculated based on electrical angle Ө and an electrical angular velocity of the rotor (see [0025]), it doesn’t explicitly teach the torque command value being calculated from the difference between the angular frequency command 15and the angular frequency feedback. 
	However, Yamazaki teaches:
1) a speed ripple component extraction unit configured to 5extract a speed ripple component from a difference between an angular frequency command and an angular frequency feedback ([0123]: correction unit 32A extract a speed difference between speed estimation and speed command);
2) a phase locked loop circuit configured to generate a phase of the speed ripple component from the speed ripple component (PLL 83); 
3) the torque command value being calculated from the difference between the angular frequency command 15and the angular frequency feedback (Fig. 1 torque command T* calculated from difference between w* and w^). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correction unit 32A as speed ripple component extraction unit, the PLL and the torque command value being calculated from the difference between the angular frequency command and the angular frequency feedback of Yamazaki into the control system of Saito in order to perform a robust control with high efficiency (see Yamazaki [0133]).

Regarding claim 2, Saito teaches:
The electric motor control apparatus according to claim 1, wherein the phase locked loop circuit is configured to use d-q conversion so as to generate the phase from the speed ripple component and a component obtained by shifting the phase of the 25speed ripple component by 90° ([0027]: dq-axis rotation coordinate of 2 axes with a d-axis defined in the direction of an N pole and a q-axis that is defined in the direction advanced by 90 degree).  

Regarding claim 3, Saito teaches:
The electric motor control apparatus according to claim 28YK-0113 2, wherein the phase locked loop circuit is configured to generate the phase based further on a given offset value ([0027]).  

Regarding claim 4, Saito teaches:
 The electric motor control apparatus according to claim 51, further comprising an amplitude change unit configured to change the given amplitude (amplitude setting part 35 of Fig. 5).  

Regarding claim 5, Saito teaches:
The electric motor control apparatus according to claim 4, wherein the amplitude change unit is configured to increase 10the given amplitude at least after a speed of the electric motor is settled (Fig. 6 and [0036] shows the amplitude setting part 35 increasing the amplitude and [0039]: increase of the amplitude).  

Regarding claim 6, Saito teaches:
Fig. 6 shows a gradual increase of the amplitude).  

Regarding claim 7, Saito teaches:
Even though Saito teaches:
 wherein the amplitude change unit is configured to determine the given amplitude in accordance with an amplitude of torque command (Fig. 6 shows the amplitude determining based on the command value Tcb), it doesn’t explicitly teach determining the amplitude of the torque command in accordance with the speed feedback.
 	However, Yamazaki teaches the amplitude of the torque command in accordance with the speed feedback (See Fig. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the torque command in accordance with the speed feedback of Yamazaki into the control system of Saito in order to perform a robust control with high efficiency (see Yamazaki [0133]).

Regarding claim 8, Saito teaches:
The electric motor control apparatus according to claim 5, wherein the amplitude change unit is configured to reduce the given amplitude when a speed of the electric motor changes (Fig. 6 shows the amplitude change unit reducing the given amplitude when a torque command changes; thus when a speed of the electric motor changes).  

25 Regarding claim 9, Saito teaches:
Fig. 6 shows a gradual decrease of the amplitude).  

Regarding claim 10, Saito teaches:
A compressor ([0001]: control apparatus), comprising: 
an electric motor control apparatus (Fig. 1); and
 an electric motor (motor 2) to be controlled by the electric motor control apparatus;  
5wherein the electric motor control apparatus comprises:
a torque compensation value generation unit (Vibration command calculation section 31) configured to 10multiply a value of a periodic function corresponding to the phase and a given amplitude by each other (Fig. 5 shows the vibration torque calculation block 34, part of section 31, multiplying with multiplier 37 an amplitude with a periodic function), to thereby generate a torque compensation value (Tcv); 
a speed control unit (torque command calculation section 30) configured to calculate a torque command value (Tcb ); and 
a current control unit (calculation section 32) configured to control a current to be output to an electric motor (motor 2) based on a compensated torque command (Tcsm) obtained by adding (see Fig. 1) the torque compensation value (Tcv) to the torque command value (Tcb).  
Even though Saito teaches:
1) a torque ripple in [0034] and [0040], it doesn’t explicitly teach a speed ripple component extraction unit configured to 5extract a speed ripple component from a difference between an angular frequency command and an angular frequency feedback;

3) the torque command value being calculated based on electrical angle Ө and an electrical angular velocity of the rotor (see [0025]), it doesn’t explicitly teach the torque command value being calculated from the difference between the angular frequency command 15and the angular frequency feedback. 
	However, Yamazaki teaches:
1) a speed ripple component extraction unit configured to 5extract a speed ripple component from a difference between an angular frequency command and an angular frequency feedback ([0123]: correction unit 32A extract a speed difference between speed estimation and speed command);
2) a phase locked loop circuit configured to generate a phase of the speed ripple component from the speed ripple component (PLL 83); 
3) the torque command value being calculated from the difference between the angular frequency command 15and the angular frequency feedback (Fig. 1 torque command T* calculated from difference between w* and w^). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correction unit 32A as speed ripple component extraction unit, the PLL and the torque command value being calculated from the difference between the angular frequency command and the angular frequency feedback of Yamazaki into the control system of Saito in order to perform a robust control with high efficiency (see Yamazaki [0133]).
 
Regarding claim 11, Saito teaches:
An electric motor control method (Fig. 1), comprising: 
Fig. 5 shows the vibration torque calculation block 34, part of section 31, multiplying with multiplier 37 an amplitude with a periodic function), to thereby generate a torque compensation value (Tcv);
 5calculating a torque command value (Tcb ); 
obtaining a compensated torque command (Tcv) by adding (see Fig. 1)  the torque compensation value to the torque command value (Tcb); and 
 10controlling a current to be output to an electric motor (Fig. 1) based on the compensated torque command (Tcv).
Even though Saito teaches:
1) a torque ripple in [0034] and [0040], it doesn’t explicitly teach extracting a speed ripple component from a difference 25between an angular frequency command and an angular frequency feedback; 
2) a dq-axis current command calculation block 40, it doesn’t explicitly teach generating a phase of the speed ripple component from the 30YK-0113 speed ripple component; 
3) the torque command value being calculated based on electrical angle Ө and an electrical angular velocity of the rotor (see [0025]), it doesn’t explicitly teach the torque command value being calculated from the difference between the angular frequency command 15and the angular frequency feedback. 
	However, Yamazaki teaches:
1) extracting a speed ripple component from a difference 25between an angular frequency command and an angular frequency feedback ([0123]: correction unit 32A extract a speed difference between speed estimation and speed command);
PLL 83); 
3) the torque command value being calculated from the difference between the angular frequency command 15and the angular frequency feedback (Fig. 1 torque command T* calculated from difference between w* and w^). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate extracting a speed ripple component from a difference 25between an angular frequency command and an angular frequency feedback, generating a phase of the speed ripple component from the 30YK-0113 speed ripple component and the torque command value being calculated based on electrical angle Ө and an electrical angular velocity of the rotor of Yamazaki into the control system of Saito in order to perform a robust control with high efficiency (see Yamazaki [0133]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        4/10/2021
/KAWING CHAN/Primary Examiner, Art Unit 2846